Title: Dissenting Opinion on the Little Sarah, 8 July 1793
From: Jefferson, Thomas
To: Washington, George


I am against the preceding opinion of the Secretaries of the Treasury and War, for ordering a battery to be erected on Mud-island, and firing on the Little Sarah, an armed vessel of the Republic of France.
Because I am satisfied from what passed between Mr. Genet and myself at our personal interview yesterday, that the vessel will not be ordered to sail till the return of the President, which, by a letter of this day’s post, we may certainly expect within eight and forty hours from this time.
Because the erecting a battery and mounting guns to prevent her passage, might cause a departure not now intended, and produce the fact it is meant to prevent.
Because were such battery and guns now in readiness and to fire on her, in the present ardent state of her crew just in the moment of leaving port, it is morally certain that bloody consequences would follow. No  one could say how many lives would be lost on both sides, and all experience has shewn that, blood once seriously spilled, between nation and nation, the contest is continued by subordinate agents, and the door of peace is shut. At this moment too we expect in the river 20. of their ships of war, with a fleet of from 100. to 150. of their private vessels, which will arrive at the scene of blood in time to continue it, if not to partake in it.
Because the actual commencement of hostilities, against a nation, for such this act may be, is an act of too serious consequence to our countrymen to be brought on their heads by subordinate officers, not chosen by them, nor cloathed with their confidence; and too presumptuous on the part of those officers, when the chief magistrate, into whose hands the citizens have committed their safety, is within eight and forty hours of his arrival here, and may have an opportunity of judging for himself and them, whether the buying and carrying away two cannon, (for according to information, the rest are the nation’s own property) is sufficient cause of war between Americans and Frenchmen.
Because should the vessel, contrary to expectation, depart before the President’s arrival, the adverse Powers may be told the truth of the case, that she went off contrary to what we had a right to expect, that we shall be justifiable in future cases to measure our confidence accordingly, that for the present we shall demand satisfaction from France, which, with the proofs of good faith we have already given, ought to satisfy them. Above all, Great Britain ought not to complain: for, since the date of the order forbidding that any of the belligerent powers should equip themselves in our ports with our arms, these two cannon are all that have escaped the vigilance of our officers on the part of their enemies, while their vessels have carried off more than ten times the number, without any impediment: and if the suggestion be true (and as yet it is but suggestion) that there are 15. or 20. Americans on board the Little Sarah, who have gone with their own consent, it is equally true that more than ten times that number of Americans are at this moment on board English ships of war, who have been taken forcibly from our Merchant vessels, at sea or in port, wherever met with, and compelled to bear arms against the friends of their country. And is it less a breach of our neutrality towards France to suffer England to strengthen herself with our force, than towards England to suffer France to do so? And are we equally ready and disposed to sink the British vessels in our ports by way of reprisal for this notorious and avowed practice?
Because it is inconsistent for a nation which has been patiently bearing for ten years the grossest insults and injuries from their late enemies, to rise at a feather against their friends and benefactors; and that too in a moment when circumstances have kindled the most ardent affections  of the two people towards each other; when the little subjects of displeasure which have arisen are the acts of a particular individual, not yet important enough to have been carried to his government as causes of complaint; are such as nations of moderation and justice settle by negociation, not making war their first step; are such as that government would correct at a word, if we may judge from the late unequivocal demonstrations of their friendship towards us; and are very slight shades of the acts committed against us by England, which we have been endeavoring to rectify by negociation, and on which they have never condescended to give any answer to our Minister.
Because I would not gratify the combination of kings with the spectacle of the two only republics on earth destroying each other for two cannon; nor would I, for infinitely greater cause, add this country to that combination, turn the scale of contest, and let it be from our hands that the hopes of man receive their last stab.
It has been observed that a general order has been already given to stop by force vessels arming contrary to rule in our ports, in which I concurred. I did so; because it was highly presumeable that the destination of such a vessel would be discovered in some early stage, when there would be few persons on board, these not yet disposed nor prepared to resist, and a small party of militia put aboard would stop the procedure, without a marked infraction of the peace. But it is a much more serious thing, when a vessel has her full complement of men, (here said to be 120.) with every preparation and probably with dispositions to go through with their enterprize. A serious engagement is then a certain consequence. Besides, an act of force, committed by an officer in a distant port, under general orders, given long ago, to take effect on all cases, and with less latitude of discretion in him, would be a much more negociable case, than a recent order, given by the general government itself, (for that is the character we are to assume) on the spot, in the very moment, pointed at this special case, possessing full discretion, and not using it. This would be a stubborn transaction, not admitting those justifications and explanations which might avert a war, or admitting such only as would be entirely humiliating to the officers giving the order, and to the government itself.
On the whole, respect to the chief magistrate, respect to our country men, their lives, interests and affections, respect to a most friendly nation who, if we give them the opportunity, will answer our wrongs by correcting and not by repeating them, respect to the most sacred cause that ever man was engaged in, poising maturely the evils which may flow from the commitment of an act which it would be in the power and probably in the temper of subordinate agents to make an act of continued war, and those which may flow from an eight and forty hours  suspension of the act, are motives with me for suspending it eight and forty hours, even should we thereby lose the opportunity of committing it altogether.

Th: Jefferson  July 8. 1793.

